Citation Nr: 1510900	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his April 2013 substantive appeal, the Veteran requested to testify at a Travel Board hearing.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in July 2014.  However, the record indicates that the Veteran cancelled his request for a hearing.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

In a July 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw the appeal for entitlement to service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In a July 2014 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal.  Thus, the issue of entitlement to service connection for a low back disability is no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for a low back disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


